MEMORANDUM **
Miguel Paniagua-Ortiz appeals the 18-month sentence and one year term of supervised release imposed following his guilty plea conviction for one count of illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a).
Paniagua-Ortiz’s contention that 18 U. S.C. § 3583 violates Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 *950L.Ed.2d 435 (2000) is foreclosed by our recent decision in United States v. Liero, 298 F.3d 1175, 1177-78 (9th Cir.2002), cert. denied, — U.S. —, 123 S.Ct. 913, 154 L.Ed.2d 820 (2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *950courts of this circuit except as provided by Ninth Circuit Rule 36-3.